 



EXHIBIT 10.9
Amendment
to
Argo-Tech Corporation Trust Agreement
and
Michael S. Lipscomb Stay Pay Agreement
     This Amendment (the “Amendment”) to the Argo-Tech Corporation Trust
Agreement dated October 28, 1994, as amended November 22, 2002 (the “Rabbi
Trust”), and to the Stay Pay Agreement dated February 13, 1989 (the “Stay Pay
Agreement”) between Argo-Tech Corporation (HBP), formerly known as Argo-Tech
Corporation (“Argo-Tech”), and Michael S. Lipscomb (the “Beneficiary”) is by and
between Argo-Tech and the Beneficiary.
     WHEREAS, the Beneficiary and Argo-Tech entered into the Stay Pay Agreement;
     WHEREAS, Argo-Tech executed the Rabbi Trust which trust was intended to
secure amounts due under the Stay Pay Agreement;
     WHEREAS, AT Holdings Corporation (“Holdings”), the parent of Argo-Tech, has
entered into an Agreement and Plan of Merger dated as of September 13, 2005 (the
“Merger Agreement”) by and among Holdings, Argo-Tech Corporation, GreatBanc
Trust Company, in its capacity as trustee for the Argo-Tech Corporation Employee
Stock Ownership Plan, V.G.A.T. Investors, LLC (“Parent”), and Vaughn Merger Sub,
Inc. (“Acquisition Sub”), as amended, whereby Parent is to acquire Holdings
through the merger of Acquisition Sub with and into Holdings; and
     WHEREAS, Argo-Tech and the Beneficiary wish to amend the Rabbi Trust and
the Stay Pay Agreement so that the amount of assets held under the Rabbi Trust
shall be paid to Beneficiary at the Closing under the Merger Agreement and, upon
such payment, the Rabbi Trust shall immediately terminate.
          NOW THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:

  1.1   Amendment. The Stay Pay Agreement and the Rabbi Trust are hereby amended
to provide for a payment to the Beneficiary or Successor from the assets of the
Trust in an amount equal to the amount of assets then held under the Trust upon
the occurrence of the Closing under the Merger Agreement. Such payment shall be
made as soon as reasonably possible after the Trustee’s receipt of an affidavit
executed by an officer of Argo-Tech other than the Beneficiary stating that such
Closing has occurred. Immediately upon Beneficiary’s receipt of such payment,

 



--------------------------------------------------------------------------------



 



      the Rabbi Trust and the Stay Pay Agreement shall be terminated without any
further action of the parties.     1.2   Effective Date. This Amendment shall be
effective October 25, 2005.     1.3   Cancellation. If the Trustee shall not
have made the payment described in Section 1.2 above prior to December 20, 2005,
this Amendment shall be of no further force and effect whatsoever.     1.4  
Force and Effect. Except as provided for herein, the Stay Pay Agreement and the
Rabbi Trust shall remain in full force and effect in accordance with their terms
until their termination in accordance with the last sentence of Section 1.1
above.

                  ARGO-TECH CORPORATION (HBP)    
 
           
 
  By:   /s/ Paul R. Keen     
 
     
 
   
 
  Its:   Vice President     
 
     
 
   
 
                ARGO-TECH CORPORATION    
 
           
 
  By:   /s/ Frances S. St.Clair     
 
     
 
   
 
  Its:   Vice President     
 
     
 
   
 
                NATIONAL CITY BANK, N.A.    
 
           
 
  By:   /s/ Christian Brown     
 
     
 
   
 
  Its:   Vice President     
 
     
 
   
 
                BENEFICIARY    
 
                /s/ Michael S. Lipscomb                     Michael S. Lipscomb
   

 